Citation Nr: 1000108	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-14 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Whether the reduction of the 60 percent schedular rating 
for Crohn's disease to 30 percent, effective December 1, 
2006, was proper.

2.  Entitlement to a total disability rating based on 
individual unemployability. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1990 to May 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision dated September 2006 reduced the 
evaluation for Crohn's disease from 60 percent to 30 percent 
effective December 1, 2006; the 60 percent evaluation was in 
effect for less than 5 years.

2.  Medical evidence at the time of the reduction did not 
demonstrate overall improvement in the Veteran's Crohn's 
disease; the Veteran's disability picture continues to more 
nearly approximate the criteria for a 60 percent evaluation.


CONCLUSION OF LAW

The reduction in the rating assigned for Crohn's disease, 
from 60 percent to 30 percent, effective December 1, 2006, 
was not proper; restoration is warranted.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105(e), 4.3, 4.7, 
4.20, 4.114, Diagnostic Code 7323 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board acknowledges VA's duties to notify 
and to assist pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159.  It is noted, however, that this appeal stems from 
disagreement with a 38 C.F.R. § 3.105(e) reduction and is not 
based on a claim or application for benefits.  The 
regulations pertaining to the reduction of evaluations for 
compensation contain certain notification and due process 
requirements.  See 38 C.F.R. § 3.105(e), (i).  Further, in 
light of the favorable decision in this case, to the extent 
that the VCAA might be applicable, the Board concludes that 
any errors in the timing or content of VCAA notice or 
assistance is moot.

The Veteran was originally granted service connection for 
Crohn's disease in September 1992 and assigned a 10 percent 
evaluation.  In January 2002, the RO increased the Veteran's 
rating to 30 percent, effective August 6, 2001.  In November 
2003, the RO granted an increase to 60 percent, effective 
August 21, 2003.  The 60 percent evaluation was continued in 
rating decisions dated May and July 2005.  In September 2005, 
the Veteran submitted another claim for a rating in excess of 
60 percent for her Crohn's disease.  

In May 2006, the RO proposed to reduce the evaluation to 30 
percent.  The RO notified the Veteran of the proposed 
reduction by a letter dated June 2006 and was advised that 
she could submit medical evidence or other evidence to show 
that her evaluation should not be reduced.  She was also 
advised that she could request a personal hearing.  In 
September 2006, the RO reduced the evaluation for Crohn's 
disease to 30 percent, effective December 1, 2006.  

The Veteran contends that the 60 percent evaluation should 
not be reduced because her condition has not improved, but 
rather has continued to increase in severity.  She stated 
that her disease has impacted her routine activities and 
employment, as well as kept her absent from work.  On her VA 
Form 9, the Veteran stated that she felt the VA decided her 
claim incorrectly, because she continued to have severe 
stomach and abdominal pains and flare-ups of the disease, 
requiring medical treatment.  She also stated she had poor 
appetite, weight loss, and required medication due to 
hypertension.  She requested that the Board reinstate her 60 
percent rating.  

Where reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction of current compensation payments, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefore, and will be given 
60 days for the presentation of additional evidence to show 
that compensation should be continued at the present level.  
Id.  The beneficiary will also be informed that he or she 
will have an opportunity for a predetermination hearing.  
38 C.F.R. § 3.105(i).  

On review, it appears that the RO complied with the 
procedural requirements of 38 C.F.R. § 3.105(e).  As 
discussed above, the Veteran was notified of the proposed 
reduction and was given an opportunity to submit additional 
evidence and/or request a hearing.  The reduction was made 
effective no sooner than permitted by current law and 
regulations ("the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final action expires").  38 C.F.R. § 3.105(e).  The Veteran 
has not contended that these provisions were not complied 
with.  

The Board observes that additional requirements are set forth 
at 38 C.F.R. § 3.344.  However, these provisions apply to 
ratings which have continued for long periods at the same 
level (5 years or more).  They do not apply to disabilities 
which have not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  
38 C.F.R. § 3.344.  

In this case, the 60 percent evaluation was effective from 
August 2003 to December 2006.  Thus, it was in effect less 
than 5 years and 38 C.F.R. § 3.344(a) and (b) are not for 
application.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Crohn's disease is not specifically listed in the rating 
schedule, however, when an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

The Veteran's disability has been evaluated as analogous to 
ulcerative colitis and the Board agrees that this is the most 
closely analogous diagnostic code.  Pursuant to the rating 
schedule, ulcerative colitis is evaluated as follows: 
pronounced, resulting in marked malnutrition, anemia, and 
general debility, or with serious complication as liver 
abscess (100 percent); severe, with numerous attacks a year 
and malnutrition, the health only fair during remissions (60 
percent); moderately severe, with frequent exacerbations (30 
percent); and moderate, with infrequent exacerbations (10 
percent).  38 C.F.R. § 4.114, Diagnostic Code 7323.  

On VA examination in October 2003, the Veteran complained of 
symptoms including constant stomach upsets, cramping and 
nausea.  The Veteran lost several pounds, going from 175 
pounds to 135 pounds within a 6 month time period.  Abdominal 
pain was present for more than two thirds of the time, and 
alternated from right to left with nausea and vomiting, as 
well as alternating constipation and diarrhea.  Symptoms were 
constant but flare-ups in intensity occurred two to three 
times a month.  The Veteran's disease was treated with Asacol 
three times a day with some resolution of symptoms.  
Functional impairment was caused by bloating and chronic 
abdominal pain.  Examination revealed a soft, nontender, 
nondistended abdomen with hyperactive bowel sounds.  The 
examiner stated that there was no evidence of anemia or 
significant malnutrition.  

A June 2003 VA treatment record indicated that the Veteran 
had anemia with associated symptoms of cold feet and fatigue.  

Treatment records from Portsmouth Naval Hospital dated August 
2004 indicated that the Veteran visited the emergency room 
with complaints of abdominal pain in the right and left lower 
quadrant for the past week, as well as urinary frequency.  
The Veteran reported she tended towards constipation but had 
two bowel movements in the morning with little relief of 
symptoms.  She also stated that her last flare-up had been 
about one year ago.  Examination revealed a soft, tender 
abdomen with positive bowel sounds, with bowel appearing 
distended in the lower abdomen.  Red blood cell count and 
hemoglobin were low.  A diagnosis of a flare-up of Crohn's 
disease was provided.  

A September 2004 VA record indicated that the Veteran was 
recently treated for a flare-up of Crohn's disease with 
prednisone, Flaggyl and Cipro, but had no current symptoms.

A March 2005 VA examination indicated that the Veteran 
complained of symptoms including nausea with emesis, 
intermittent alternating constipation and diarrhea, and pain 
in the lower abdominal region more than two thirds of the 
time.  The Veteran took Asacol for her symptoms with some 
benefit.  She also stated that she had no recent acute 
exacerbating symptomatology or trauma.  The Veteran denied 
functional impairment, frank hematochezia, melenic stools, or 
hematemesis.  Weight was 130 pounds.  Examination revealed a 
soft abdomen with right mid and lower quadrant mild 
tenderness on palpation without guarding, rebound, peritoneal 
signs, or hepatosplenomegaly.  Bowel sounds were 2+ 
bilaterally.  Hematology was within the normal limits.  There 
was no current indication of significant malnutrition or 
anemia.  The examiner stated that there was no change in the 
continued associated symptomatology. 

Emergency room records from Portsmouth Naval Hospital dated 
April 2005 indicated flank pain for two days with six bouts 
of diarrhea since the day before.  A diagnosis of typical 
Crohn's flare was provided and Rowasa was prescribed for the 
Veteran's symptoms.  

AN August 2005 VA treatment record indicated that the Veteran 
complained of poor appetite and nausea.  The physician stated 
that her Crohn's disease was stable with her last flare-up 
occurring in April 2005.  A September 2005 record indicated 
complaints of occasional abdominal pain and diarrhea.

A May 2006 QTC examination indicated that the Veteran went 
from 145 pounds to 132 pounds within a one month period, and 
that she complained of abdominal pain located at the left 
lower quadrant occurring more than two thirds of the year.  
She also reported nausea, vomiting, and alternating diarrhea 
and constipation that occur constantly.  The current 
medication to treat the Veteran's symptoms was Mesalamine.  
The Veteran reported losing about one day from work per week.  
Examination revealed that the Veteran was 142 pounds with a 
normal nutritional status.  Abdomen was not tender and there 
was no fistula on examination.  Complete blood count was 
normal with hemoglobin levels and hemocrit levels within the 
normal limits.  The examiner stated that the Veteran's 
functional impairments were mild, depending on the level of 
exacerbation.  The examiner also noted that there was no 
significant malnutrition or anemia.

Treatment records from Portsmouth Naval Hospital dated August 
2006 indicated treatment for flare-ups of Crohn's disease.  
The Veteran reported abdominal pain which was treated with 
prednisone.

The Veteran was afforded a second QTC examination in March 
2009.  The Veteran reported variable appetite with no affect 
on her body weight.  She endorsed symptoms of nausea, 
vomiting, chronic constipation, diarrhea, and abdominal pain 
more than two thirds of the year.  The abdominal pain was 
characterized by distress and cramping.  Symptoms occurred 
about three times a week, with each occurrence lasting about 
30 minutes.  The number of attacks within the last year was 
300.  The Veteran stated that she took Asacol to treat her 
symptoms, but was never hospitalized or had any surgery for 
her disease.  Functional impairment was caused by occasional 
cramping that affected walking and ability to perform at 
work.  Examination revealed that the Veteran was 157 pounds 
with no comprised nutritional status.  Examination of the 
abdomen revealed tenderness to palpation with no findings of 
distension of the superficial veins, striae on the abdominal 
wall, anostomy, ascites, splenomegaly, or aortic aneurysm.  
Blood tests were within the normal limits.  The examiner 
stated that the Veteran's condition was currently active with 
symptoms of persistent abdominal pain, abdominal tenderness 
to deep palpation, and medication documentation.  There were 
no findings of anemia or malnutrition.

The Board has considered the Veteran's contentions and the 
evidence of record.  Medical evidence shows that the 
Veteran's Crohn's disease remains active and has shown no 
improvement.  The Veteran has continued to have symptoms of 
abdominal pain, nausea, vomiting, abdominal tenderness, and 
intermittent constipation and diarrhea.  The Veteran has also 
routinely taken medication for her symptoms as well as had 
yearly acute exacerbations or flare-ups for which she is 
treated at the Portsmouth Naval Hospital.  Additionally, the 
March 2009 VA examiner indicated that the Veteran had about 
300 attacks in the last year.  Further the March 2009 
examiner indicated that the Veteran's disease was active.  
While some VA treatment records indicated that the Veteran's 
disease was stable for short periods of time, there was no 
medical evidence showing remission of the disease.  Other 
than some weight gain, objective evidence does not 
demonstrate an overall improvement in the condition, and the 
Veteran's overall disability picture continued to more nearly 
approximate the criteria for a 60 percent evaluation.  In 
this regard, the Board notes that the Veteran continues with 
abdominal pain, diarrhea, and occasional flares.  She 
requires close follow-up in the VA gastrointestinal clinic 
and has to take medications in an attempt to control her 
condition.  

On review, it appears that there has been no meaningful 
improvement in the Veteran's disability.  Therefore, the 
Board finds that the reduction was not proper and restoration 
of the 60 percent evaluation is warranted.  While the Veteran 
had initially requested a rating in excess of 60 percent, on 
her VA Form 9, the Veteran specifically requested that the 60 
percent evaluation be reinstated and did not contend that her 
condition warranted a 100 percent evaluation.  The Board 
notes that the issue on appeal was whether the reduction was 
proper and not whether the Veteran is entitled to an 
increase.  See Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992).  


ORDER

The reduction in compensation for Crohn's disease from 60 
percent to 30 percent, effective December 1, 2006, was not 
proper; the appeal is granted.


REMAND

The Veteran contends that a total evaluation based on 
individual unemployability is warranted because she is unable 
work due to the severity of her service-connected Crohn's 
disease.

In September 2005, the appellant submitted a claim form that 
included claims for entitlement to TDIU along with her claim 
for an increased rating.  The May 2006 rating decision denied 
her claim for TDIU and in a June 2006 statement, the 
appellant's representative indicated disagreement with the 
May 2006 rating decision.  The appellant has not been issued 
a statement of the case with respect to this claim.  Since 
there has been an initial RO adjudication of the claims and a 
notice of disagreement, the claimant is entitled to a 
statement of the case, and the current lack of a statement of 
the case is a procedural defect requiring remand.  See 
38 U.S.C.A. § 7105 (West 200); 38 C.F.R. § 20.200(2005); see 
also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AMC/RO must provide the appellant a 
statement of the case as to the claim for 
entitlement to TDIU.  The appellant should 
be informed that she must file a timely 
and adequate substantive appeal in order 
to perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claims should not 
be certified to the Board.  If a 
substantive appeal is filed with respect 
to the claim, subject to current appellate 
procedures, the claim should be returned 
to the Board for further appellate 
consideration, if appropriate.  (It is 
noted that if a substantive appeal is 
filed and the matter is to return to the 
Board, consideration should be given as to 
whether all appropriate notice and 
development has been accomplished in view 
of the time since the rating.)  If a 
substantive appeal is not timely filed, 
the appeal should be closed by the RO.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


